DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28th, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.  Fischer teaches wherein the user input data comprises chest related symptoms, the chest related symptoms comprising at least one of shortness of breath and hemoptysis (Paragraph 0023:  “The patient manager 112 is configured to receive input from the personal monitor 102 and the environment monitor 104 and determine a risk factor for the patient based on the input. The patient manager 112 may assign a score to the input based on patient benchmarks. For example, the patient manager 112 may assign a greater weighted score to certain indicators based on a patient history. Some of the factors that may be used in assigning the score include, but are not limited to:” and Paragraph 0038:  “whether the patient has trouble breathing”).  Fischer thus also teaches inputting the user data through a user interface whether the patient has trouble breathing (Paragraph 0078), as well as this risk categorization being applied with coughing sounds (Paragraph 0055:  “In an alternative embodiment, the personal monitor 102 includes any type of sign (or symptom) measurement device desired to treat a specific disease”).  Fischer explicitly discusses examining asthma with using a spirometer, so using Tsai’s respiratory monitor would qualify with the alternative embodiment.  Therefore, the claims are still rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9687208 B2, cited by applicant) in view of Fischer (US 20140142456 A1) and Abeyratne (US 20150073306 A1).
	Regarding claim 1, Tsai teaches a method for analyzing risk associated with sound signals (Col. 3, Lines 1-3:  “Preferably, the physiological sound includes … lung sound, …, tracheal breath sound, bronchioles breath sound”), method comprising: 
receiving, by a processor of a respiratory monitoring device (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”), a plurality of sound signals captured by at least one acoustic sensor (Col. 10, Line 5:  “an analog microphone is used to record heart sounds and converted the recorded heart sounds into digital signals” and Col. 12, Lines 61-65:  “the same steps were processed to identify regular and irregular lung sounds. The place for receiving audios was on the sixth intercostal space of the left chest area”:  location would change for cough sounds and other sounds),
deriving, by the processor, one or more primary sound characteristics including Pitch, Log energy, Zero crossings, Mel-frequency cepstral coefficients (MFCC) (Col. 2, Lines 54-57:  “the feature extracting module comprises a voice activity detector (VAD) module and a Mel-frequency cepstrum coefficients (MFCC) module”) and Formant frequencies for each captured sound signal of the plurality of sounds signals; 
determining one or more secondary sound characteristics for each sound signal based on the one or more primary sound characteristics (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic), wherein the one or more secondary sound characteristics comprise a frequency of occurrence, a duration, an average intensity, and a type of sound signals (Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound); and
assigning, by the processor, a risk category to the plurality of sound 10signals based on the one or more primary sound characteristics and the one or more secondary sound characteristics (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic).
Tsai fails to teach gathering a user input data 5from a user interface of a user device coupled with the respiratory monitoring system and use the user input data to assist in risk diagnosis, wherein the user input data comprises chest related symptoms, the chest related symptoms comprising at least one of shortness of breath and hemoptysis ,and explicitly using cough sound signals.
Fischer teaches gathering a user input data 5from a user interface of a user device coupled with the respiratory monitoring system (Paragraph 0078:  “The user interface 508 may provide a mechanism for entering and updating the patient profile” and Paragraph 0055:  “In an alternative embodiment, the personal monitor 102 includes any type of sign (or symptom) measurement device desired to treat a specific disease”:  initially is used with a spirometer, but other respiratory systems are within the embodiments), 
use the user input data to assist in diagnosis; wherein the user input data comprises chest related symptoms, the chest related symptoms comprising at least one of shortness of breath and hemoptysis (Paragraph 0023:  “The patient manager 112 is configured to receive input from the personal monitor 102 and the environment monitor 104 and determine a risk factor for the patient based on the input. The patient manager 112 may assign a score to the input based on patient benchmarks. For example, the patient manager 112 may assign a greater weighted score to certain indicators based on a patient history. Some of the factors that may be used in assigning the score include, but are not limited to:” and Paragraph 0038:  “whether the patient has trouble breathing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the user inputs via user interface from Fischer, because it would allow explicit identification of important user information to better assign a patient risk (Paragraph 0023 of Fischer).
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

	Regarding claim 7, Tsai teaches a system for analyzing risk associated with sound signals (Col. 3, Lines 1-3:  “Preferably, the physiological sound includes … lung sound, …, tracheal breath sound, bronchioles breath sound”), system comprising: 
at least one acoustic sensor for capturing a plurality of sound signals (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”); 
the respiratory monitoring device (RMD) communicatively coupled with the user 15device via a communication network, wherein the RMD comprises a processor (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”) configured to: 
receive the plurality of sound signals (Col. 10, Line 5:  “an analog microphone is used to record heart sounds and converted the recorded heart sounds into digital signals” and Col. 12, Lines 61-65:  “the same steps were processed to identify regular and irregular lung sounds. The place for receiving audios was on the sixth intercostal space of the left chest area”:  location changes for respiratory sounds); 
derive one or more primary sound characteristics including 20Pitch, Log energy, Zero crossings, Mel-frequency cepstral coefficients (MFCC) (Col. 2, Lines 54-57:  “the feature extracting module comprises a voice activity detector (VAD) module and a Mel-frequency cepstrum coefficients (MFCC) module”) and Formant frequencies for each captured sound signal of the plurality of sound signals; 
determine one or more secondary sound characteristics for each sound signal based on the one or more primary sound characteristics (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic), wherein the one or more secondary sound characteristics comprise a frequency of occurrence, a duration, an average intensity, and a type of sound signals (Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound); and
assign a risk category to the plurality of sound signals based on the one or more secondary sound characteristics (Col. 3, Lines 49-54:  “comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”).
Tsai fails to teach a user device coupled with the at least one acoustic sensor comprising a user interface for receiving a user input data from at least one user, capable of transmitting the plurality of cough sound signals and the user input data to a respiratory monitoring device; using received user input data to assist in risk diagnosis, and explicitly using cough sound signals.
Fischer teaches a user device coupled with the at least one acoustic sensor (Paragraph 0056:  “a sound detector 416” or Paragraph 0055:  “In an alternative embodiment, the personal monitor 102 includes any type of sign (or symptom) measurement device desired to treat a specific disease”) comprising a user interface for receiving a user input data from at least one user (Paragraph 0078:  “The user interface 508 may provide a mechanism for entering and updating the patient profile” and Paragraph 0055:  “In an alternative embodiment, the personal monitor 102 includes any type of sign (or symptom) measurement device desired to treat a specific disease”:  initially is used with a spirometer, but other respiratory systems are within the embodiments), 
capable of transmitting the plurality of sound signals and the user input data to a respiratory monitoring device (Paragraph 0078:  “The user interface 508 may provide a mechanism for entering and updating the patient profile” and Paragraph 0055:  “In an alternative embodiment, the personal monitor 102 includes any type of sign (or symptom) measurement device desired to treat a specific disease”:  initially is used with a spirometer, but other respiratory systems are within the embodiments), and 
use the user input data to assist in diagnosis; wherein the user input data comprises chest related symptoms, the chest related symptoms comprising at least one of shortness of breath and hemoptysis (Paragraph 0023:  “The patient manager 112 is configured to receive input from the personal monitor 102 and the environment monitor 104 and determine a risk factor for the patient based on the input. The patient manager 112 may assign a score to the input based on patient benchmarks. For example, the patient manager 112 may assign a greater weighted score to certain indicators based on a patient history. Some of the factors that may be used in assigning the score include, but are not limited to:” and Paragraph 0038:  “whether the patient has trouble breathing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the user inputs via user interface from Fischer, because it would allow explicit identification of important user information to better assign a patient risk (Paragraph 0023 of Fischer).
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

	Regarding claims 4 and 10, Tsai teaches wherein the step of assigning the risk category comprising steps of: 
25determining presence of inflammation in one or more of smaller airway, larger airway, parenchyma and pleura based on the one or more primary sound characteristics and the one or more secondary sound characteristics (Col. 12, Lines 4-10:  “As shown in FIGS. 1 and 10, energy differences of wheezing lung were processed by the VAD module 121 into segments. A wheeze (formally called “sibilant rhonchi” in medical terminology) is a continuous, coarse, whistling sound produced in the respiratory airways during breathing. Wheezing is commonly experienced by persons with asthma attacks”:  asthma is inflammation based, therefore determining inflammation and this is an alternative embodiment of determining regular versus irregular sounds); and 
assigning the risk category associated with the plurality of sound signals based on the presence of inflammation and the user input data (Col. 3, Lines 49-54: “comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module for evaluating a risk of disease”).
Tsai fail to explicitly use cough sound signals.
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

Regrading claim 20, Tsai fails to explicitly teach wherein the risk category comprises a presence of inflammation; and wherein the risk category further comprises a location of the presence of inflammation selected from the group consisting of a smaller airway, a larger airway, a parenchyma and a pleura.
Abeyratne teaches wherein the risk category comprises a presence of inflammation; and wherein the risk category further comprises a location of the presence of inflammation selected from the group consisting of a smaller airway, a larger airway, a parenchyma and a pleura (Paragraph 0020:  “In addition, an object of another aspect of the present invention is to provide a method for diagnosing specific disease state (such as pneumonia, asthma and nasopharyngeal inflammation) from cough sound.” And Paragraph 0252-0253:  clinical databases used to diagnosis what diseases and inflammation.  One of ordinary skill in the art would recognize the specific locations of inflation based upon the disease diagnosis).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the inflammation diagnosis from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

Regarding claim 21, Tsai fails to teach wherein the input data further comprises one or more generic symptoms selected from the group consisting of body temperature, fever, Fatigue, and Loss of Appetite.
Fischer teaches wherein the input data further comprises one or more generic symptoms selected from the group consisting of body temperature, fever, Fatigue, and Loss of Appetite (Paragraph 0023:  “The patient manager 112 is configured to receive input from the personal monitor 102 and the environment monitor 104 and determine a risk factor for the patient based on the input. The patient manager 112 may assign a score to the input based on patient benchmarks. For example, the patient manager 112 may assign a greater weighted score to certain indicators based on a patient history. Some of the factors that may be used in assigning the score include, but are not limited to:” and Paragraph 0024-0046:  examples of input information include generic symptoms).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the user inputs via user interface from Fischer, because it would allow explicit identification of important user information to better assign a patient risk (Paragraph 0023 of Fischer).

Regarding claim 22, Tsai fails to teach wherein each cough sound signal is classified as one of a dry cough signal or a wet cough signal.
Abeyratne teaches wherein each cough sound signal is classified as one of a dry cough signal or a wet cough signal (Paragraph 0037:  “The method may include categorizing cough sounds as being "wet cough" or "non-wet cough" sounds.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the inflammation diagnosis from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

Regarding claim 23, Tsai fails to wherein the duration comprises a length of time that each of the plurality of cough sound signal persists.
Abeyratne teaches wherein the duration comprises a length of time that each of the plurality of cough sound signal persists (Paragraph 0253:  duration is found to determine different cough types).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the inflammation diagnosis from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

Regarding claim 24, Tsai fails to wherein the frequency of occurrence is determined based on a number of cough sounds in a specified time.
Abeyratne teaches wherein the frequency of occurrence is determined based on a number of cough sounds in a specified time (Paragraph 0201 and Eqn. 11:  “we summed number of `Pneumonia cough` and computed an index called `Pneumonic Cough Index (PCI)’ … PCI = Total number of Pneumonic cough / Total number of cough” and Paragraph 0167:  “continuous sound recordings were made for next 4-6 hours”:  total number of coughs itself is the frequency of occurrence described as it is the total number of coughs within the 4-6 hour period).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the inflammation diagnosis from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Fischer, and Abeyratne as applied to claims 1 and 7 above, and further in view of Stern (US 20140100885 A1).
Regarding claims 6 and 12, Tsai and Fischer fail to teach wherein the risk category assigned to the plurality of cough sound signals is one of negligible, low, moderate and high-risk category.  
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).
Stern teaches wherein the risk category assigned to the plurality sound signals is one of negligible, low, moderate and high-risk category (Paragraph 0214 of Stern).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai and Fischer to include the explicit risk categories of Stern, because it would allow for simplification of the medical data for review (Paragraph 0119 of Stern).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Fischer, and Abeyratne as applied to claim 7 above, and further in view of Horseman (CN 103781407 A).
Regarding claim 13, Tsai and Fischer fail to teach a system that further comprises a data repository for storing the plurality of cough sound signals and the user input data.
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).
Horseman teaches a system that further comprises a data repository for storing the plurality of sound signals and the user input data (Paragraph 0010:  updates database with patient info, and patient info includes user inputs and respiratory data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsai and Fischer to include the database of Horseman, because it would allow long term storage of patient data (Paragraph 0010 of Horseman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/PATRICK FERNANDES/Primary Examiner, Art Unit 3791